DETAILED ACTION
This Office Action is in response to Applicant’s communication of 10/18/2019.  Claims 1-16 are pending and are subject to election/restriction as stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 :
I.  Claims 1-8 and 16 are drawn to managing a loan through converting and trading social and environmental credits classified in G06Q40/025. 
II.  Claims 9-15 are drawn to loan management and fee collection, classified in class G06Q30/0213.
The inventions are distinct, each from the other because of the following reasons:
2.     Inventions I and II are related as subcombinations disclosed as usable togetherin a single combination. The subcombinations are distinct if they do not overlap in scopeand are not obvious variants, and if it is shown that at least one subcombination isseparately usable. In the instant case, subcombination I has separate utility such asgenerating a record of contributed capital when a capital source joins a project, issue a letter of credit to the project bank based on the record of contributed capital in order to issue a loan where the letter of credit is used as collateral for the loan, receive social and environmental impact information, convert this information into credits or offsets and trade said credits or offsets. Subcombination II has separate utility such as pooling project capital, issue a letter of credit to the project bank to be used as collateral for issuing a collateralized loan and collecting fees from the project bank. See MPEP § 806.05(d).
The Examiner has required restriction between subcombinations usable together. Where applicant selects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached on Monday-Friday 7:30am- 5:00pm EST, alt Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan D. Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/5/2021